OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS     FILE COPY
                    P.O. BOX I2308, CAPITOL STATION, AUSTIN, TEXAS 787I I




                                             ..:'
                                        -'4.:'|-
                                .'::
111612015                      r.:;1 .,.. ,:
     GARY
PARKER,                   Tr. Ctr.No. r2.CRi2371'-.E(S2)                  PD-1652-14
The Appellant's motion for extens¡on of time within which to f¡le the Appellant's br¡ef
is granted. The time for filing the,Appéila,nt-lsrbiief has been extended to January
16,2015. NO FURTHER EXTENSIONSWÍLL BE ENTERTAINED.
                                                                    Abel Acosta, Clerk

                             13TH COURT OF APPEALS CLERK
                             DORIAN RAMIREZ
                             9OI LEOPARD
                             CORPUS CHRISTI, TX 78401
                              DELIVERED VIA E-MAIL -